Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), dated September 27, 2007,
is entered by and among Nova Biosource Fuels, Inc., a Nevada corporation (the
“Company”), and the purchasers identified on the signature pages attached hereto
(each, a “Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreements, dated as
of the date hereof between the Company and each of the Purchasers (the “Purchase
Agreements”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreements shall have the meanings given
such terms in the Purchase Agreements. References to filing a document with the
Securities and Exchange Commission (the “Commission”) shall mean to file such
document with the Commission via the Commission’s Electronic Data Gathering,
Analysis and Reporting, or EDGAR, system. As used in this Agreement, the
following terms shall have the respective meanings set forth in this Section 1:

 

“Additional Effectiveness Deadline” shall have the meaning specified in Section
2(b).

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Securities pursuant to the terms of the Indenture and the Securities.

 

“Effective Date” means the date that a Registration Statement filed pursuant to
Section 2(a) or Section 2(b), as applicable, is first declared effective by the
Commission.

 

“Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Deadline” means: (a) with respect to the initial Registration Statement
to be filed pursuant to Section 2(a), the 30th day following the first Closing
Date under the Purchase Agreements, and (b) with respect to any additional
Registration Statement filed pursuant to Section 2(b), the earlier of (i) the
30th day following the date on which the Commission shall indicate as being the
first date or time that such filing may be made and (ii) six (6) months
following the Effective Date.

 

--------------------------------------------------------------------------------


 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Effectiveness Deadline” means the earlier of: (i) one-hundred and
twenty (120) calendar days after the Closing Date, and (ii) the fifth Trading
Day following the date on which the Company is notified by the Commission that
the Registration Statement filed pursuant to Section 2(a) will not be reviewed
or is no longer subject to further review and comments.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated under the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the Securities issued pursuant to the Purchase
Agreements and the Conversion Shares, together with any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any conversion price adjustment with respect thereto.

 

“Registration Statement” means: (i) the initial registration statement which is
required to register the resale of the Registrable Securities pursuant to
Section 2(a), and (ii) each additional registration statement, if any,
contemplated by Section 2(b), and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Required Holders” means the holders of at least two-thirds of the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

2

--------------------------------------------------------------------------------


 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Securities issued to the Purchasers pursuant to the
Purchase Agreements to be unconditionally guaranteed, jointly and severally, on
a senior basis by Nova Holding Clinton County, LLC and Nova Biofuels Clinton
County, LLC, each a subsidiary of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2.             Registration.

 

(a)           On or prior to each Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous or delayed
basis pursuant to Rule 415. The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than the Effectiveness Deadline, and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earliest of (i) the date when all
Registrable Securities covered by the Registration Statement have been sold, or
(ii) the date when all Registrable Securities have been sold pursuant to Rule
144, or (iiii) the date when all Registrable Securities covered by the
Registration Statement may be sold without restriction pursuant to Rule 144(k),
as determined by counsel to the Company pursuant to a written opinion letter to
such effect, upon actual receipt by the Holders of a notice from the Company
stating that the Company will deliver certificates without restrictive legends
upon surrender by the Holders of the existing certificates along with
appropriate seller’s and broker’s representation letters, or (iv) with respect
to subsequent Holders only, the date two years after the date that the
Registration Statement is declared effective by the Commission, or (v) the date
when all Registrable Securities cease to be outstanding (the “Effectiveness
Period”).

 

(b)           If for any reason the Commission does not permit all of the
Registrable Securities to be included in the Registration Statement initially
filed pursuant to Section 2(a), then the Company shall prepare and file as soon
as possible after the date on which the Commission shall indicate as being the
first date or time that such filing may be made, but in any event by the 30th
day following such date, or, in the event the Commission does not so indicate,
no later than six (6) months after the Effective Date of the Registration
Statement filed pursuant to Section 2(a), an additional Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous or delayed basis pursuant to Rule 415. The Company shall use its best
efforts to cause each such Registration Statement to be declared effective under
the Securities Act as soon as possible but, in any event, no later than 120 days
following the date on which the Company becomes aware that such Registration
Statement is required to be filed under this Agreement (the “Additional
Effectiveness Deadline” for such Registration Statement), and shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act during the Effectiveness Period. To the extent the staff of the
Commission does not permit all of the Registrable Securities that have not yet
been covered on an effective

 

3

--------------------------------------------------------------------------------


 

Registration Statement (the “Unregistered Registrable Securities”) to be
registered on such additional Registration Statement, the Company shall file
additional Registration Statements successively trying to register on each such
Registration Statement the maximum number of Unregistered Registrable Securities
until all of the Registrable Securities have been registered with the
Commission.

 

(c)           If: (i) a Registration Statement is not filed on or prior to its
Filing Deadline, or (ii) a Registration Statement is not declared effective by
the Commission on or prior to its required Effectiveness Deadline, or (iii)
after its Effective Date, such Registration Statement ceases for any reason to
be effective and available to the Holders as to all Registrable Securities to
which it is required to cover at any time prior to the expiration of its
Effectiveness Period for an aggregate of more than 15 consecutive days or more
than 45 days in any 365 consecutive day period or the Company’s Common Stock is
not listed or included for quotation on a Trading Market (as defined in the
Purchase Agreements) for any period of more than five consecutive Trading Days,
(any such failure or breach being referred to as an “Event” and for purposes of
clauses (i) or (ii) the date on which such Event occurs, or for purposes of
clause (iii) the date which such 15th consecutive day (or 45th day in the
aggregate) is exceeded, being referred to as “Event Date”), then, in addition to
any other rights available to the Holders: (x) on such Event Date additional
interest (“Additional Interest”) and not as a penalty, will accrue at a rate per
annum of 0.50% of the principal amount of such Registrable Securities included
(or to be included) in such Registration Statement for the first 90-day period
following such Event Date; and (y) thereafter at a rate per annum of 1.00% of
the principal amount of such Registrable Securities, provided, that all periods
shall be tolled, with respect to a Holder, by the number of days in excess of
five (5) during which such Holder fails to provide the Company with information
regarding such Holder which was requested by the Company in writing in order to
effect the registration of such Holder’s Registrable Securities other than with
respect to an Event covered by clause (iii) of this paragraph unrelated to such
Holder’s information. It shall be a condition precedent to the obligations of
the Company to pay any Additional Interest pursuant to this Section 2 with
respect to the Registrable Securities of any Holder that such Holder shall
furnish to the Company such information regarding itself and the Registrable
Securities held by it as contemplated by the preceding sentence. In the event
the Company fails to pay Additional Interest in a timely manner, such Additional
Interest shall bear interest at the rate of one percent (1.0%) per month
(prorated for partial months) until paid in full.

 

(d)           The initial number of Registrable Securities included in any
Registration Statement and any increase in the number of Registrable Securities
included therein shall be allocated pro rata among the Purchasers based on the
number of Registrable Securities held by each Purchaser at the time the
Registration Statement covering such initial number of Registrable Securities or
increase thereof is filed with the Commission. In the event that a Purchaser
sells or otherwise transfers any of such Purchaser’s Registrable Securities,
each transferee shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor. Any Registrable Securities included in a Registration Statement
which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Purchasers, pro rata based on the number of Registrable Securities
then held by such Purchasers which are covered by such Registration Statement.
In no event shall the Company include any

 

4

--------------------------------------------------------------------------------


 

securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders.

 

(e)           Each Holder shall comply with the prospectus delivery requirements
of the Securities Act, or an exemption therefrom, in connection with the offer
or sale of any Registrable Securities pursuant to the Registration Statement.

 

(f)            Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.

 

(g)           In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall (i)
register the resale of the Registrable Securities on another appropriate form
reasonably acceptable to a majority of the Required Holders and (ii) undertake
to register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

(h)           By 9:30 am, New York City time, on the Business Day following the
Effective Date, the Company shall file with the Commission in accordance with
Rule 424 under the Securities Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement.

 

3.             Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)           Not less than four Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to the Holders copies of all such documents
proposed to be filed which documents (other than those incorporated by
reference) will be subject to the review of such Holders. The Company shall not
file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders of a majority of the Registrable
Securities shall reasonably object in good faith. Each Registration Statement,
as of its filing and effective dates and each day thereafter (including all
amendments or supplements thereto, as of their respective filing and effective
dates and each day thereafter), shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading, and the prospectus
contained in such Registration Statement, as of its filing date and each day
thereafter (including all amendments and supplements thereto, as of their
respective filing dates and each day thereafter), shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(b)           (i) Prepare and file with the Commission such amendments,
including post- effective amendments, to each Registration Statement and the
Prospectus used in connection

 

5

--------------------------------------------------------------------------------


 

therewith as may be necessary to keep such Registration Statement continuously
effective as to the applicable Registrable Securities for its Effectiveness
Period and prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement or “issuer free writing
prospectus” (as defined by Rule 405 promulgated by the Commission pursuant to
the Securities Act) so that such Prospectus does not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as Selling Stockholders
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

 

(c)           Notify the Holders as promptly as reasonably possible, but in no
event later than 5:30 p.m. Eastern time, of the following Trading Day, (i)(A)
when a Registration Statement, Prospectus, any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as Selling Stockholders or
the Plan of Distribution; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose, including pursuant to Section 8A of the Securities Act; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding anything to the contrary herein, at any
time after the Effective Date of the initial Registration Statement, the Company
may delay the disclosure of material, non-public

 

6

--------------------------------------------------------------------------------


 

information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the board of directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Purchasers in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Purchasers) and the date on which the Grace Period
will begin, and (ii) notify the Purchasers in writing of the date on which the
Grace Period ends; and, provided further, that such Grace Periods shall not
exceed an aggregate of forty-five (45) days in any 12 month period, (ii) each
such Grace Period shall not exceed fifteen (15) consecutive days and (iii) that
the first day of any Grace Period must be at least five (5) Trading Days after
the last day of any prior Grace Period. For purposes of determining the length
of a Grace Period above, the Grace Period shall begin on and include the date
the Purchasers receive the notice referred to in clause (i) and shall end on and
include the later of the date the Purchasers receive the notice referred to in
clause (ii) and the date referred to in such notice.

 

(d)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e)           Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

 

(f)            Promptly deliver to each Holder, without charge, as many copies
of each Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(g)           Prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities, Blue Sky or other laws of all applicable jurisdictions or
governmental authorities or agencies within the United States and to keep each
such registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject. The Company shall
promptly notify each Purchaser who holds Registrable Securities of the receipt
by the Company of any notification

 

7

--------------------------------------------------------------------------------


 

with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of notice of the initiation
or threatening of any proceeding for such purpose.

 

(h)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statements, which certificates
shall be free, to the extent permitted by the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request.

 

(i)            Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(j)            The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of Securities and shares of
Common Stock beneficially owned by such Holder and any Affiliate thereof.

 

(k)           As long as any Holder owns Registrable Securities, the Company
shall timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13 (a) or 15(d) of the Exchange Act. As long
as any Holder owns Registrable Securities, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance similar to those that would otherwise be
required to be included in reports required by Section 13 (a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act. The Company will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Person to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act.

 

(l)            The Company shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain, in accordance with the
Securities, such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stocks’ authorization for quotation on one or more Trading
Markets. Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on each applicable Trading Market.

 

8

--------------------------------------------------------------------------------


 

The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3(l).

 

(m)          If requested by a Purchaser, the Company shall (i) as soon as
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as a Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Purchaser holding any
Registrable Securities.

 

(n)           The Company shall otherwise use its best efforts to comply with
all applicable rules and regulations of the Commission in connection with any
registration hereunder.

 

(o)           Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is declared effective by the Commission, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities confirmation that such
Registration Statement has been declared effective by the Commission in the form
attached hereto as Exhibit A.

 


(P)           IF ANY PURCHASER IS DEEMED TO BE OR REASONABLY BELIEVES IT MAY BE
DEEMED OR ALLEGED TO BE, AN UNDERWRITER OR IS REQUIRED UNDER APPLICABLE
SECURITIES LAWS TO BE DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER,
AT THE REASONABLE REQUEST OF ANY PURCHASER, THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO FURNISH TO SUCH PURCHASER, ON THE DATE OF THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS ANY
PURCHASER MAY REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS
CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE PURCHASERS, AND (II) AN
OPINION, DATED AS OF SUCH DATE, OF COUNSEL REPRESENTING THE COMPANY FOR PURPOSES
OF SUCH REGISTRATION STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY
GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE PURCHASERS.


 


(Q)           UPON THE WRITTEN REQUEST OF ANY PURCHASER IN CONNECTION WITH SUCH
PURCHASER’S DUE DILIGENCE REQUIREMENTS, IF ANY, THE COMPANY SHALL MAKE AVAILABLE
FOR INSPECTION BY (I) ANY PURCHASER, (II) SUCH PURCHASER’S LEGAL COUNSEL AND
(III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE PURCHASERS
(COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE
“RECORDS”), AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH INSPECTOR, AND CAUSE
THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION WHICH
ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT EACH INSPECTOR
SHALL AGREE TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE
(EXCEPT TO AN PURCHASER) OR USE OF ANY RECORD OR OTHER INFORMATION WHICH THE
COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH

 

9

--------------------------------------------------------------------------------


 


DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH
RECORDS IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY
REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933 ACT, (B) THE
RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA
OR ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT. EACH PURCHASER AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH RECORDS IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW
THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT
DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED
CONFIDENTIAL. NOTHING HEREIN (OR IN ANY OTHER CONFIDENTIALITY AGREEMENT BETWEEN
THE COMPANY AND ANY PURCHASER) SHALL BE DEEMED TO LIMIT THE PURCHASERS’ ABILITY
TO SELL REGISTRABLE SECURITIES IN A MANNER WHICH IS OTHERWISE CONSISTENT WITH
APPLICABLE LAWS AND REGULATIONS.


 

(r)            Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Purchaser as an underwriter in any public disclosure or filing with
the Commission or any Trading Market (as defined in the Securities Purchase
Agreement) without the prior written consent of such Purchaser. If the Company
is required by law to identify a Purchaser as an underwriter in any public
disclosure or filing with the Commission or any Trading Market, it must notify
such Purchaser in advance and such Purchaser shall have the option, in its sole
discretion, to consent to such identification as an underwriter within 5
Business Days or such Purchaser shall be deemed to have consented to have its
Registrable Securities removed from the applicable Registration Statement.

 

(s)         The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities in the
United States.

 

(t)         The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of a Registration
Statement.

 

4.             Registration Expenses. All fees and expenses incident to the
Company’s performance of its obligations under this Agreement (excluding any
underwriting discounts and selling commissions) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery

 

10

--------------------------------------------------------------------------------


 

expenses, (iv) fees and disbursements of counsel for the Company, and (v) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. The Company
shall also reimburse the Holder with the greatest number of Registrable
Securities being registered on the Registration Statement for the fees and
disbursements of legal counsel, up to $10,000, in connection with the
registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement for each such registration, filing or qualification.

 

5.             Indemnification.

 

(a)           Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members,
shareholders, trustees and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents, trustees
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (i) any misrepresentation
or breach of any representation or warranty made by the Company in this
Agreement or any other certificate, instrument or document contemplated hereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any other certificate, instrument or document
contemplated hereby, or (iii) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or any issuer free writing prospectus or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto or any issuer free
writing prospectus, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder or its intended method of distribution furnished in writing to the
Company by such Holder expressly for use therein, or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after such Holder has
received actual notice in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

 

(b)           Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement

 

11

--------------------------------------------------------------------------------


 

thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder or its intended method of distribution furnished in writing to the
Company by such Holder expressly for use therein, or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after such Holder has
received actual notice in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
and shall survive the transfer of the Registrable Securities by the Purchasers
pursuant to Section 6(e).

 

(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
(in addition to any local counsel). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject

 

12

--------------------------------------------------------------------------------


 

matter of such Proceeding and does not contain any admission of wrongdoing by
such Indemnified Party.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within fifteen Trading Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d)           Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and Indemnified Party on the other hand in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any other liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.             Miscellaneous.

 

(a)           Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in

 

13

--------------------------------------------------------------------------------


 

addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company and each Holder
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)           Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

(c)           Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock or Securities to a
transferee of a Purchaser in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which a Purchaser has entered into a contract for sale, and delivered
a copy of the prospectus included as part of the applicable Registration
Statement (unless an exemption from such prospectus delivery requirement
exists), prior to the Purchaser’s receipt of the notice of a Grace Period and
for which the Purchaser has not yet settled.

 

(d)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (Central time) on a Business Day,
(ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Agreement later than 5:00 p.m. (Central time) on any date and
earlier than 11:59 p.m. (Central time) on such date, (iii) the Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:

Nova Biosource Fuels, Inc.
363 North Sam Houston Parkway East
Suite 630
Houston, Texas 77060
Tel:   (713) 869-6682
Fax:  (713)583-8478

 

14

--------------------------------------------------------------------------------


 

 

Attention:  President

 

 

with a copy to:

Baker & McKenzie LLP
2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Tel: (214) 978-3095
Fax:(214)978-3099
Attention: Roger W. Bivans, Esq.

 

If to a Purchaser

To the address set forth under such Purchaser’s name on the signature pages
hereof;

 

If to a registered Holder:

To the address of such Holder as it appears in the stock transfer books of the
Company;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

(e)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreements.

 

(f)            Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

(g)           Governing Law.    ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW THAT WOULD APPLY TO ANY
OTHER LAW. Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, employees or agents) may be commenced
in the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of the New York Courts for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York

 

15

--------------------------------------------------------------------------------


 

Court, or that such Proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(h)           Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(i)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(j)            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(k)           Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders; provided, however, any
amendment to this Agreement that adversely or disproportionately affects any
Holder shall require the prior written consent of such Holder. Any amendment or
waiver effected in accordance with this Section 6(k) shall be binding upon each
Purchaser and the Company. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities.

 

(l)            (1) Consents. All consents and other determinations required to
be made by the Purchasers pursuant to this Agreement shall be made, unless
otherwise specified in this Agreement, by the Required Holders.

 

(m)          Limitation on Obligations. The obligations of each Purchaser
hereunder are several and not joint with the obligations of any other Purchaser,
and no provision of this Agreement is intended to confer any obligations on any
Purchaser vis-a-vis any other Purchaser. Nothing contained herein, and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of

 

16

--------------------------------------------------------------------------------


 

entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.

 

[SIGNATURE PAGES ON NEXT PAGE]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NOVA BIOSOURCE FUELS, INC.

 

 

 

By:

 

 

 

J.D. McGraw

 

 

President

 

 

[SIGNATURE PAGES FOR PURCHASERS ON NEXT PAGE]

 

 

Company Signature Page to
Nova Biosource Fuels, Inc.
Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. The Purchaser, intending to be legally
bound, hereby executes and delivers to the Company this signature page to the
Registration Rights Agreement and authorizes the Company to attach it to the
counterpart of the Registration Rights Agreement executed or to be executed by
the Company, which when so attached shall be considered effective and one and
the same agreement.

 

 

PURCHASER

 

 

 

 

 

[

 

]

 

(Insert full legal name that the Purchaser desires to appear on the Securities.
If the registered holder is a nominee, state “as nominee for” and insert the
full legal name of the Purchaser.)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

Facsimile No:

 

 

Attention:

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Facsimile No:

 

 

Attention:

 

 

Purchaser Signature Page to

Nova Biosource Fuels, Inc.

Registration Rights Agreement

 

--------------------------------------------------------------------------------